DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, 15-20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Li et al., (U.S. Pub. No. 2018/0270500 A1).
As per claim 1, Li teaches a method comprising: receiving, for a block and from a bitstream (fig. 1, fig. 17), an indication of a decoder-side affine transform ([0005-0006], [0118], an affine flag can be placed (or signaled) in the bitstream), a prediction mode ([0118], “… to indicate whether AF_inter mode was applied to the block”), and a residual block (fig. 17 el. residual blocks); and generating a compensated prediction of the block based (fig. 17) on: the residual block (fig. 17 el. residual blocks); and the prediction mode ([0077]; “a prediction mode may be signaled inside the bitstream using syntax data”); generating, based on the indication and for each of a plurality of affine transform parameters, and affine transformation of the compensated prediction (abstract, fig. 14, , [0007], [0009], [0131-0134], [0176]), determining an affine transform parameter, from the plurality of affine transform parameters, based on a visual quality of each of the affine transformations of the compensated prediction (abstract, fig. 14; [0006], [0134], [0137], [0164]; “the affine motion parameters of control points of the current affine template can be derived by minimizing the error (or distortion) between the affine prediction (associated with the pixels in the reference affine template) and reconstructed pixels of the current affine template of the current block”).
As per claim 2, Li teaches wherein the visual quality of each of the affine transformations is determined without using the block as a reference ([0155], [0176] and fig. 14; The process 1400 can determine a quality metric for each set of affine motion parameters from the plurality of sets of affine motion parameters. In some examples, the quality metric includes a sum of absolute differences (SAD). The process 1400 can then select, for the one or more control points of the current affine template, the set of affine motion parameters from the plurality of sets of affine motion parameters that has a lowest metric from among the plurality of sets of affine motion parameters”). 
As per claim 3, Li teaches wherein the visual quality of each of the affine transformations is determined based on a visual parameter measurement index (VPMI) ([0155], [0176] and fig. 14).
As per claim 5, Li teaches receiving a displacement vector based on the prediction mode ([0204]). 
As per claim 6 Li teaches wherein the prediction mode comprises an inter prediction coding scheme, a n intra prediction coding scheme, or an intra block copy prediction coding scheme ([0004], [0077], [0208-0210], [0216], [0220], and fig. 17). 
As per claim 7, Li teaches wherein the indication of decoder-side affine transform comprises a flag ([0118], “an affine flag can be placed (or signaled) in the bitstream in relation to a block (e.g., at the CU level) to indicate whether AF_INTER mode was applied to the block”).
As per claim 8, Li teaches wherein the indication of decoder-side affine transform comprises a difference between two affine transform parameters ([0005], “no affine motion parameters (or the differences between affine motion parameters and the predictors of affine motion parameters) are signaled for such an affine motion derivation mode”).
As per claim 9, Li teaches wherein the indication of the decoder-side affine transform is comprised in the prediction mode (fig. 9- 10B, [0118]). 
As per claim 10, Li teaches wherein the indication of decoder-side affine transform is condition on the residual block (fig. 17). 
As per claim 11, which is the corresponding decoder with the limitations of the method of claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Li teaches one or more processors ([0009], [0092], [0189]) ; and memory storing instructions that, when executed by the one or more processors ([0092], [0189]). 
As per claim 12, which is the corresponding decoder with the limitations of the method as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 13, which is the corresponding decoder with the limitations of the method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 15, which is the corresponding decoder with the limitations of the method as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 16, which is the corresponding decoder with the limitations of the method as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 17, which is the corresponding decoder with the limitations of the method as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 
As per claim 18, which is the corresponding decoder with the limitations of the method as recited in claim 8, thus the rejection and analysis made for claim 8 also applies here. 
As per claim 19, which is the corresponding decoder with the limitations of the method as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 
As per claim 20, which is the corresponding non-transitory computer-readable medium with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Chono et al., (U.S. Pub. No. 2020/0288141 A1), “Video Coding Device, Video Decoding Device, Video Coding Method, Video Decoding Method, Program and Video System”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486